   Case 2:17-cv-00824-MHT-JTA Document 43 Filed 04/19/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

COURTNEY WHITE,                   )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:17cv824-MHT
                                  )                 (WO)
LT. TOTTY and OFFICER D.          )
LEWIS,                            )
                                  )
     Defendants.                  )

                                ORDER

    Based on plaintiff Courtney White’s response to the

court’s show-cause order (Doc. 42), it is ORDERED that

plaintiff   White’s      claim     for    injunctive       relief      is

dismissed without prejudice.

    DONE, this the 19th day of April, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
